Case: 12-13650   Date Filed: 04/25/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                       __________________________

                              No. 12-13650
                          Non-Argument Calendar
                       __________________________

                 D.C. Docket No. 6:12-cv-00767-CEH-DAB

WACHOVIA MORTGAGE FSB,
f.k.a. World Savings Bank, FSB,

                                                                Plaintiff-Appellee,

                                   versus

KELLY K. BROWN,

                                                           Defendant-Appellant.

                       __________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      __________________________

                               (April 25, 2013)

Before MARCUS, KRAVITCH and COX, Circuit Judges.

PER CURIAM:
              Case: 12-13650    Date Filed: 04/25/2013   Page: 2 of 2


      Kelly Brown, appearing pro se, appeals the district court’s order remanding

a foreclosure proceeding brought against her in a Florida circuit court. She argues

on appeal that the district court erred in determining that it lacked subject-matter

jurisdiction under either 28 U.S.C. § 1441 or 28 U.S.C. § 1443 and in finding that

her notice of removal was untimely.

      We have no jurisdiction to review the district court’s remand order based

upon lack of subject-matter jurisdiction under 28 U.S.C. § 1441. Hernandez v.

Seminole Cnty., Fla., 334 F.3d 1233, 1236–37 (11th Cir. 2003) (discussing the

grounds upon which a remand order must be based to be insulated from review).

To the extent Brown seeks review of this decision, we dismiss the appeal.

      To the extent that the district court determined that § 1443 provided no basis

for removal, we affirm based upon the district court’s well-reasoned holding. (See

R.13 at 5.) We need not address any other issues Brown raises.

      DISMISSED IN PART AND AFFIRMED IN PART.




                                         2